Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Agreement is made as of May 24, 2007, by and between Vantage Energy
Services, Inc. (the “Company”) and Continental Stock Transfer & Trust Company
(the “Trustee”).

WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-138565 (the
“Registration Statement”), for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof by the Securities and Exchange
Commission (the “Effective Date”);

WHEREAS, Deutsche Bank Securities Inc. (“Deutsche Bank”) is acting as the
representative of the underwriters in the IPO (the “Underwriters”);

WHEREAS, the Company has agreed to issue securities in a private placement that
will occur immediately prior to the IPO (the “Placement”);

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, an aggregate of
$235,400,000 ($269,960,000, if the Underwriters’ over-allotment option is
exercised in full), which is comprised of (i) the net proceeds of the IPO
(except as provided in the Registration Statement); (ii) the $6,000,000 received
by the Company in exchange for its securities pursuant to the Placement; and
(iii) an additional $7,200,000 (or $8,280,000, if the Underwriters’
over-allotment option is exercised in full) of the proceeds of the IPO,
representing a portion of the underwriters’ discount (the “Contingent Discount”)
which Deutsche Bank has agreed to deposit in the Trust Account (as defined
below), will be delivered to the Trustee to be deposited and held in the Trust
Account for the benefit of the Company, and the holders of the Company’s common
stock, par value $.001 per share (the “Common Stock”), included in the units of
the Company’s securities issued in the IPO (the “Units”) and Deutsche Bank.  The
amount to be delivered to the Trustee will be referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders, Deutsche Bank and the Company will be referred to together as the
“Beneficiaries;” and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

(a)            hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement, in a segregated trust account (“Trust
Account”) at J.P. Morgan Chase N.A. and at a brokerage institution selected by
the Trustee;

(b)            manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


--------------------------------------------------------------------------------


(c)            in a timely manner, upon the instruction of the Company, to
invest and reinvest the Property in “government securities,” within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended (the “1940
Act”), having a maturity of 180 days or less or in any open ended investment
company registered under the 1940 Act that holds itself out as a money market
fund meeting the conditions of paragraphs (c)(2), (c)(3) and (c)(4) under Rule
2a-7 promulgated under the 1940 Act.  As used herein, “Government Security”
means any Treasury Bill issued by the United States, having a maturity of one
hundred and eighty days or less;

(d)            collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

(e)            notify the Company and Deutsche Bank of all communications
received by it with respect to any Property requiring action by the Company;

(f)            supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of the tax returns
for the Trust Account or the Company;

(g)            participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company and/or Deutsche Bank to do so;

(h)            render to the Company and to Deutsche Bank, and to such other
persons as the Company may instruct, monthly written statements of the
activities of and amounts in the Trust Account reflecting all receipts and
disbursements of the Trust Account; and

(i)            commence liquidation of the Trust Account upon receipt of the
Officers’ Certificate signed by the Chief Executive Officer and Chief Financial
Officer in accordance with the terms of a letter (the “Termination Letter”), in
a form substantially similar to that attached hereto as Exhibit A or Exhibit B,
signed on behalf of the Company by its Chief Executive Officer and Chief
Financial Officer, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein as part of the Company’s plan
of dissolution and liquidation.  The Trustee understands and agrees that, except
as provided in Section 1(j) and Section 2 hereof, disbursements from the Trust
Account shall be made only pursuant to a duly executed Termination Letter,
together with the other documents referenced herein, including, without
limitation, an independently certified oath and report of inspector of election
in respect of the stock vote in favor of the Business Combination (as
hereinafter defined). In all cases, the Trustee shall provide Deutsche Bank with
a copy of any Termination Letter, Officers’ Certificates and/or any other
correspondence that it receives with respect to any proposed withdrawal from the
Trust Account promptly after it receives same. As used in this Agreement, the
term “Business Combination” means the acquisition by the Company, through
merger, capital stock exchange, asset acquisition, stock purchase, exchangeable
share transaction, joint venture or other similar business combination with, one
or more domestic or international

2


--------------------------------------------------------------------------------


operating businesses in the oilfield services industry, as more fully described
in the prospectus forming a part of the Registration Statement; and

(j)            as of the date 24 months from the date of this Agreement, if the
Company has failed to consummate a Business Combination (“Termination Date” ),
commence liquidation of the Trust Account. The Trustee, upon consultation with
the Company and Deutsche Bank, shall deliver a notice to Public Stockholders of
record as of the Termination Date, by U.S. mail or via the Depository Trust
Company (“DTC”), within five days of the Termination Date, to notify the Public
Stockholders of such event and take such other actions as it may deem necessary
to inform the Beneficiaries. The Trustee shall deliver to each Public
Stockholder its ratable share of the Property against satisfactory evidence of
delivery of the stock certificates by the Public Stockholders to the Company
through DTC, its Deposit Withdraw Agent Commission (DWAC) system or as otherwise
presented to the Trustee.

2.            Limited Distributions of Income on Property.

(a)            Upon receipt by the Trustee of a written request signed by the
Chief Executive Officer and Chief Financial Officer of the Company certifying
the amount of taxes payable by the Company with respect of income earned on the
Property, franchise taxes or any other taxes, then at the written instruction of
the Company, the Trustee shall promptly to the extent there is not sufficient
cash in the Trust Account to pay such tax obligation, liquidate such assets held
in the Trust Account as shall be designated by the Company in writing, and
disburse to the Company by wire transfer, out of the Property in the Trust
Account, the amount indicated by the Company as owing in respect of such tax
obligation;  provided, however, that in no event shall the aggregate amount of
all checks issued to taxing authorities pursuant to this Section 2(a) exceed the
interest earned in the Trust Account.  It is understood and agreed that the only
duty of the Trustee with regard to this section is to follow the instruction of
the Company.

(b)           Upon written request from the Company containing certification
that such distribution pursuant to this Section 2(b) shall only be used to fund
the working capital requirements of the Company and the costs related to
identifying, researching and acquiring prospective target businesses, in each
case as described in the prospectus that forms a part of the Registration
Statement, the Trustee shall distribute to the Company an amount up to
$2,250,000 in the aggregate of the income earned on the Property, net of taxes
payable, through the last day of the month immediately preceding the date of
receipt of the Company’s written request.

(c)           Except as provided in Sections 1(i), 1(j), 2(a) and 2(b) above, no
other distributions from the Trust Account shall be permitted.

(d)     Upon receipt by the Trustee of a written instruction from the Company
for distributions from the Trust Account in connection with a plan of
dissolution and distribution, accompanied by an Officers Certificate signed by
the Chief Executive Officer and Chief Financial Officer of the Company
certifying as true, accurate and complete (i) a statement of the amount of
actual expenses incurred or, where known with reasonable certainty, imminently
to be incurred by the Company in connection with its dissolution and
distribution, (ii) any amounts due to pay creditors or required to reserve for
payment to creditors, and (iii) the sum of (i) and

3


--------------------------------------------------------------------------------


(ii), the Trustee shall distribute to the Company an amount, as directed by the
Company in the instruction letter, up to the sum of (i) and (ii) as indicated in
the instruction letter.

3.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants:

(a)           to provide all instructions to the Trustee hereunder in writing,
signed by the Company’s Chief Executive Officer and Chief Financial Officer. In
addition, except with respect to its duties under paragraph 1(i), 1(j), 2(a) and
2(b) above, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company and/or Deutsche Bank shall
promptly confirm such instructions in writing; and

(b)           to hold the Trustee harmless and indemnify the Trustee from and
against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

(c)           to pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b).  The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the fee (on a pro rata basis) with
respect to any period after the liquidation of the Trust Fund. The Company shall
not be responsible for any other fees or charges of the Trustee, except as may
be provided in Section 3(b) hereof (it being expressly understood that the
Property shall not be used to make any payments to the Trustee under such
section); and

(d)           that, in the event that the Company consummates a Business
Combination and the Trust Account is liquidated in accordance with Section 1(i)
hereof, the Trustee or another

4


--------------------------------------------------------------------------------


independent party designated by Deutsche Bank shall act as the inspector of
election to certify the results of the stockholder vote; and

(e)           that the Officers’ Certificate referenced in Sections 1(i) and (j)
hereof shall require the Chief Executive Officer and Chief Financial Officer of
the Company to each certify the following (wherever applicable): (1) prior to
the Termination Date, the Company has entered into a Business Combination with a
target business, the terms of which are consistent with the requirements set
forth in the Registration Statement; and (2) the Board of Directors (the
“Board”) pursuant to the unanimous written consent of the Board or pursuant to a
duly held meeting of the Board, has approved the Business Combination. A copy of
such consent or minutes of the meeting of the Board and the definitive agreement
relating to the Business Combination so approved shall be attached as an exhibit
to the Officers Certificate;

(f)            In connection with any vote of the Company’s stockholders
regarding a Business Combination, to provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and tabulating stockholder votes (which firm may be the Trustee) verifying the
vote of the Company’s stockholders regarding such Business Combination;

(g)           Within five business days after Deutsche Bank’s over-allotment
option (or any unexercised portion thereof) expires or is exercised in full, to
provide the Trustee notice in writing (with a copy to Deutsche Bank) of the
total amount of the Contingent Discount, which shall in no event be less than
$7,200,000.

4.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

(a)           take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

(b)            institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property, unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

(c)            change the investment of any Property, other than in compliance
with Section 1(c);

(d)            refund any depreciation in principal of any Property;

(e)            assume that the authority of any person designated by the Company
and/or Deutsche Bank to give written instructions hereunder shall not be
continuing unless provided otherwise in such designation, or unless the Company
and/or Deutsche Bank shall have delivered a written revocation of such authority
to the Trustee;

5


--------------------------------------------------------------------------------


(f)            the other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively on, and
shall be protected in acting upon, any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Trustee, in good faith, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

(g)            verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement, unless an officer of the Trustee has actual knowledge thereof,
written notice of such event is sent to the Trustee or as otherwise required
under Section 1(i) hereof; and

(h)            pay any taxes on behalf of the Trust Account (it being expressly
understood that the Trustee’s sole obligation with respect to taxes shall be to
have checks drawn and delivered with respect thereto as provided for by Section
2(a) hereof).

5.            Certain Rights Of Trustee.

(a)            Before the Trustee acts or refrains from acting, it may require
an Officers’ Certificate or opinion of counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or opinion of counsel. The Trustee may consult with
counsel and the advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

(b)            The Trustee may act through its attorneys and agents and shall
not be responsible for the misconduct or negligence of any agent appointed with
due care.

(c)            The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Agreement.

(d)            The Trustee shall not be responsible for and makes no
representation as to the validity or adequacy of this Agreement, and it shall
not be accountable for the Company’s use of the proceeds from the Trust Account.
Notwithstanding the effective date of this Agreement or anything to the contrary
contained in this Agreement, the Trustee shall have no liability or
responsibility for any act or event relating to this Agreement or the
transactions

6


--------------------------------------------------------------------------------


related thereto which occurs prior to the date of this Agreement, and shall have
no contractual obligations to the Beneficiaries until the date of this
Agreement.

6.            No Right of Set-Off. The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account. In the event that the Trustee
has a claim against the Company under this Agreement, including, without
limitation, under Section 3(b), the Trustee will pursue such claim solely
against the Company and not against the property held in the Trust Account.

7.            Termination. This Agreement shall terminate as follows:

(a)            if the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee during which time the Trustee shall
continue to act in accordance with the terms of this Agreement. At such time
that the Company notifies the Trustee that a successor trustee has been
appointed by the Company and has agreed to become subject to the terms of this
Agreement, the Trustee shall transfer the management of the Trust Account to the
successor trustee, including, but not limited to, the transfer of copies of the
reports and statements relating to the Trust Account, whereupon this Agreement
shall terminate; provided, however, that, in the event the Company does not
locate a successor trustee within 90 days of receipt of the resignation notice
from the Trustee, the Trustee may submit an application to have the Property
deposited with the United States District Court for the Southern District of New
York and, upon such deposit, the Trustee shall be immune from any liability
whatsoever that arises due to any actions or omissions to act by any party after
such deposit;

(b)            at such time that the Trustee has completed the liquidation of
the Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b)
hereof; or

(c)            on such date after May 24, 2009 when the Trustee deposits the
Property with the United States District Court for the Southern District of New
York in the event that, prior to such date, the Trustee has not received a
Termination Letter from the Company pursuant to Section 1(i) or (j) hereof.

8.            Miscellaneous.

(a)            The Company and the Trustee each acknowledge and agree that the
Trustee will follow the security procedures set forth below with respect to
funds transferred from the Trust Account. Upon receipt of written instructions,
the Trustee will confirm such instructions with an “Authorized Individual” at an
“Authorized Telephone Number” listed on the attached Exhibit C. The Company and
the Trustee will each restrict access to confidential information relating to
such security procedures to authorized persons. Each party must notify the other
party immediately if it has reason to believe unauthorized persons may have
obtained access to such information or of any change in its authorized
personnel. In executing funds transfers, the Trustee will rely upon account
numbers or other identifying numbers of a

7


--------------------------------------------------------------------------------


beneficiary, beneficiary’s bank or intermediary bank, rather than names. The
Trustee shall not be liable for any loss, liability or expense resulting from
any error in an account number or other identifying number, provided it has
accurately transmitted the numbers provided.

(b)            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, for agreements made and to be
wholly performed within such state, without giving effect to conflict of laws.
It may be executed in several counterparts, each one of which shall constitute
an original, and together shall constitute one instrument. Facsimile signatures
shall constitute original signatures for all purposes of this Agreement.

(c)            This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided that such action shall not
materially adversely affect the interests of the Public Stockholders. Any other
change, waiver, amendment or modification to this Agreement shall be subject to
approval by a majority of the Public Stockholders. As to any claim, cross-claim
or counterclaim in any way relating to this Agreement, each party waives the
right to trial by jury.

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the State and County of New York for purposes
of resolving any disputes hereunder. The parties hereto irrevocably submit to
such jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

(e)            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

if to the Trustee, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven G. Nelson

Fax No.: (212) 509-5150

if to the Company, to:

Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 610

Houston, Texas 77056

Attn: Chief Executive Officer

Fax No.: (713) 781-9655

8


--------------------------------------------------------------------------------


in either case with a copy to:

Ellenoff Grossman & Schole LLP

370 Lexington Avenue

New York, New York 10017

Attn: Douglas S. Ellenoff, Esq.

Fax No.: (212) 370-7889

and

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Attention: Syndicate Manager

and

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attn:  Gregg A. Noel, Esq.

Fax No.: (213) 687-5600

(f)            This Agreement may not be assigned by the Trustee without the
prior written consent of the Company and Deutsche Bank.

(g)            Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

(h)            The Trustee hereby consents to the inclusion of Continental Stock
Transfer & Trust Company in the Registration Statement and other materials
relating to the IPO.

(i)            Deutsche Bank shall be a third party beneficiary of this
Agreement.

(Remainder of document intentionally left blank. Signature page to follow.)

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee

 

 

 

 

 

By:

/s/ Steven G. Nelson

 

 

Name:

Steven G. Nelson

 

 

Title:

President

 

 

 

 

 

 

 

 

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Bragg

 

 

Name:

Paul A. Bragg

 

 

Title:

Chief Executive Officer

 

10


--------------------------------------------------------------------------------


EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:      [                   ]

                                Re:           Trust Account No. [ ] Termination
Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Vantage Energy Services, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [                   ], 2007 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement (the “Business Agreement”) with [                   ] (“Target
Business”) to consummate a business combination with Target Business (the
“Business Combination”) on or about [insert date]. The Company shall notify you
at least 48 hours in advance of the actual date of the consummation of the
Business Combination (the “Consummation Date”) and shall provide you with an
Officers’ Certificate in accordance with Sections 1(i) and 3(e) of the Trust
Agreement. Capitalized terms used herein and not otherwise define shall have the
meaning ascribed to them in the Trust Agreement.

In accordance with paragraph 2 of Article 6 of the Amended and Restated
Certificate of Incorporation of the Company, the Business Combination has been
approved by the stockholders of the Company and by the Public Stockholders
holding a majority of the IPO Shares, and Public Stockholders holding less than
30% of the IPO Shares have voted against the Business Combination and given
notice of exercise of their conversion rights described in paragraph 3 of
Article 6 of the Amended and Restated Certificate of Incorporation of the
Company. Pursuant to Section 3(e) of the Trust Agreement, we are providing you
with [ an affidavit ] [ a certificate ] of                    , which verifies
the vote of the Company’s stockholders in connection with the Business
Combination.  In accordance with the terms of the Trust Agreement, we hereby
authorize you to commence liquidation of the Trust Account to the effect that,
on the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
and Deutsche Bank shall direct in writing on the Consummation Date.

On the Consummation Date, (i) counsel for the Company shall deliver to you
written notification that (a) all of the conditions to closing of the Business
Combination have been satisfied and the closing date for such Business
Combination has been consummated or will,

 

11


--------------------------------------------------------------------------------


concurrently with your transfer of funds to the accounts as directed by the
Company, be consummated, and has been scheduled pursuant to the terms of the
Business Agreement; (ii) the Company shall deliver along with the oath and
report of inspector of election certified by an independent inspector which may
be the Trustee or as otherwise appointed by Deutsche Bank (collectively, the
“Report”); and (iii) the Company and Deutsche Bank shall deliver to you joint
written instructions with respect to the transfer of the funds, including the
Contingent Discount, held in the Trust Account (“Instructions”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter, the Report, evidence of
delivery of the Stock Certificates, the Officers’ Certificate and the
Instructions in accordance with the terms of the Instructions. Notwithstanding
the foregoing, upon verification of receipt by you of the Instructions, we
hereby agree and acknowledge that the Property in the Trust Account shall be
distributed as follows: (1) first, to Deutsche Bank by wire transfer (or as
otherwise directed by Deutsche Bank) in immediately available funds, the
aggregate amount of $7,200,000 (or $8,280,000, if the Underwriters’
over-allotment option has been exercised in full); and (2) thereafter, to any
other Beneficiary in accordance with the terms of the Instructions. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company and Deutsche Bank
of the same and, if the amount set forth in sub-clause (1) shall not have been
paid in full, Deutsche Bank and the Company shall issue joint written
instructions directing you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company and/or
Deutsche Bank. Upon the distribution of all the funds in the Trust Account
pursuant to the terms hereof, the Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date, as
set forth in the notice.

Very truly yours,

 

 

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

 

By:

 

 

 

Christopher G. DeClaire

 

 

Chief Financial Officer

 

12


--------------------------------------------------------------------------------


EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:       [                   ]

                                Re:           Trust Account No. [  ] Termination
Letter

Gentlemen:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Vantage Energy Services, Inc. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [                   ], 2007 (the
“Trust Agreement”), this is to advise you that the Board of Directors of the
Company has voted to dissolve the Company and liquidate the Trust Account (as
defined in the Trust Agreement). Attached hereto is a copy of the minutes of the
meeting of the Board of Directors of the Company relating thereto, certified by
the Secretary of the Company as true and correct and in full force and effect.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account as a part of the Company’s plan of
dissolution and distribution. In connection with this liquidation, you are
hereby authorized to establish a record date for the purposes of determining the
stockholders of record entitled to receive their per share portion of the Trust
Account. The record date shall be within ten (10) days of the liquidation date,
or as soon as thereafter as is practicable. You will notify the Company and
Continental Stock Transfer & Trust Company (“Designated Paying Agent”) in
writing as to when all of the funds in the Trust Account will be available for
immediate transfer (“Transfer Date”). The Designated Paying Agent shall
thereafter notify you as to the account or accounts of the Designated Paying
Agent that the funds in the Trust Account should be transferred to on the
Transfer Date so that the Designated Paying Agent may commence distribution of
such funds in accordance with terms of the Trust Agreement and the Company’s
Amended and Restated Certificate of Incorporation. Upon the payment of all the
funds in the Trust Account, the Trust Agreement shall be terminated and the
Trust Account closed.

Very truly yours,

 

 

 

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Paul A. Bragg, Chief Executive Officer

 

 

 

 

By:

 

 

 

Christopher G. DeClaire, Chief Financial Officer

 

 

13


--------------------------------------------------------------------------------


EXHIBIT C

AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK

 

 

 

AUTHORIZED
TELEPHONE NUMBER(S)

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Vantage Energy Services, Inc.

 

(713) 839-8856

 

777 Post Oak Blvd., Suite 610

 

 

 

Houston, Texas 77056

 

 

 

Attn: Paul A. Bragg, Chief Executive Officer

 

 

 

 

 

 

 

Deutsche Bank Securities Inc.

 

 

 

 

 

 

 

300 S. Grand Avenue, 42nd Floor

 

(213) 620-8167

 

Los Angeles, CA 90071

 

 

 

Attn:

 

 

 

 

 

 

 

Trustee:

 

 

 

 

 

 

 

Continental Stock Transfer & Trust Company

 

(212) 845-3201

 

17 Battery Place

 

 

 

New York, New York 10004

 

 

 

Attn: Steven G. Nelson

 

 

 

14


--------------------------------------------------------------------------------


SCHEDULE A

Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement

between Vantage Energy Services, Inc. and

Continental Stock Transfer & Trust Company

Fee Item

 

 

 

Time and method of payment

 

Amount

Initial acceptance fee

 

Initial closing of IPO by wire transfer

 

$1,000

Annual fee

 

First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check

 

$3,000

Transaction processing fee for disbursements to Company under Sections 2(a)

 

Deduction by Trustee from disbursement made to Company

 

$250

 

Agreed:

Dated:  May 24, 2007

 

 

Vantage Energy Services, Inc.

 

 

 

 

 

By:

/s/ Paul A. Bragg

 

 

      Authorized Officer

 

 

 

 

Continental Stock Transfer & Trust Co.

 

 

 

 

 

 

By:

/s/ Frank A. DiPaolo

 

 

      Authorized Officer

 

15


--------------------------------------------------------------------------------